Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a negative electrode comprising an active material layer on a current collector wherein two different stripe patterns are disposed on the active material particle layer wherein one of the stripe pattern layers has a thickness greater than the thickness of the opposite stripe pattern and the stripe pattern with the lower thickness has a volume expansion rate greater than the first stipe pattern.  The closest prior art of record which is the Bae reference (US 2016/0164079) discloses a negative electrode with two different stripe pattern layers of different compositions on top of an active material layer which is on top of a current collector (Fig. 17, Abstract and para. 37), However the Bae reference does not disclose wherein one of the stripe pattern layers has a thickness greater than the thickness of the opposite stripe pattern and the stripe pattern with the lower thickness has a volume expansion rate greater than the first stipe pattern. It would not be obvious to one of ordinary skill in the art at the time of filing to have a negative electrode comprising an active material layer on a current collector wherein two different stripe patterns are disposed on the active material particle layer wherein one of the stripe pattern layers has a thickness greater than the thickness of the opposite stripe pattern and the stripe pattern with the lower thickness has a volume expansion rate greater than the first stipe pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729